Detailed Office Action

1.	This communication is in response to Applicants filed Amendments & Remarks dated (06/14/2021) where a (3) month Shortened Statutory Period for Response has been set.

                                                     Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                               Acknowledgments

3.	Examiner undersigned would like to thanks Atty. V. Sathe (R.N. 55,595) for the new amendments provided and detailed stated Arguments-Remarks received on (06/14/2019). 

3.1.	Upon entry via AFCP 2.0, claims (1 -4; 8 -13 and 18 -20) remain pending on this application, of which Claims (1, 15 and 18 -20) are the four (4) parallel running independent claims on record, being amended. Claims (5 -7; 14 and 16 -17) were canceled. 

3.2.	The previously presented 35 USC 103 rejection on record is withdrawn in view of
the new substantially amendments incorporated in the claims. 

3.4.	The two Information Disclosure Statement (IDS) that were submitted on (06/14/2021), are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two (2) information disclosure statement has been considered and recorded by the examiner.

				          After Final reconsideration 
              AFCP 2.0

4.	After carefully review of the new list of claims, the undersigned considerers that the amendments incorporated in the four parallel running independent claims (1, 15, 18 -20) are overcoming the 35 USC 103 rejection on record;

5.	Applicant’s remark supporting the new amendments provided, are also considered persuasive, and therefore the latest 35 USC 103 rejection is withdrawn.

                                                             Notice of Allowance

5.	For at least the above cited reasons, a new Notice of allowance appears on claims (1 -4; 8 -13 and 18 -20). 

5.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                         Reasons for Allowance

6.	The following is the Examiners statement of reasons for allowance:

6.1.	The newly amended Independent claims (1, 15, 18 -20) now recite a codec ecosystem, comprising a methodology for - maintaining a MVP candidate list, derived from one of a spatial or a temporal neighboring block of the video block; 
	able to provide conversion between a video block of a video and a bitstream of the video, wherein the video block corresponds to a motion vector precision of M-Pel or sub-pel selected from multiple motion vector precisions, M being a positive integer.
comparing the rounded first motion vector prediction candidate against at least one existing candidate in the motion vector prediction candidate list;
adding the rounded first motion vector prediction candidate to the motion
vector prediction candidate list based on the comparing result; and
selectively adding one or more second motion vector prediction candidates to the motion vector prediction candidate list, wherein the one or more second motion vector prediction candidates are acquired based on one or more tables of motion candidates, 
wherein the one or more tables comprise one or more motion candidates derived from one or more blocks previously converted, and wherein a motion candidate in the one or more tables is associated with motion information including at least one of: 
a prediction direction, a reference picture index, motion vector values, a filter parameter used in a filtering process, wherein the one or more second motion vector prediction candidate are added into the motion vector prediction candidate list in response to a current number of candidates in the motion vector prediction candidate list being smaller than a maximumly allowed number. [Specs; claims].)

6.2.	The below group of Prior art (PA) presented on record (see Section 7), and specifically the combination of [“Modify merge candidate derivation, simplification, merge pruning; Lee; et al. in view of (US 20180070100; Chen; et al)], fails to fairly disclose and/or suggest the above amended claim assembly, that combined with the rest of the feature process as recite in the associated dependent claims, have no analogous in the Art at the time the invention was made/filed, and is therefore is to be considered a novelty.

6.3.	For at least above arguments, Examiner is believed that present list of claims are
constructed in such manner, it’s to be in condition for allowance. Dependent claims further 
limit the corresponded independent claims, and are also considered allowable.

                                                              Prior Art Citations
 
7.	The following List of PA, made of record and not relied upon, is/are considered pertinent to Applicant’s disclosure:

7.1.	Patent documentation

US 9,762,900 B2		Park; et al.		H04N19/11; H04N19/176; H04N19/463;
US 10,778,997 B2		Zhang; et al.		H04N19/52; H04N19/70; H04N19/96; 
US 2018/0070100 A1	Chen; et al.		H04N19/139; H04N19/597; H04N19/13; 
US 2018/0359483 A1	Chen; et al.		H04N19/44; H04N19/70; H04N19/176; 

8.2.	Non-Patent documentation:

_ Reducing coding cost of merge index by dynamic merge reallocation; 2012. 
_ Modification of merge candidate derivation ATMVP simplification & merge pruning; 2016.

                                                                 Conclusions

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571)

VAUGHN can be reached on (571) 272-1168. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished Applic. is available through Private PAIR only. For more information about PAIR, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.